Thank youThe present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
In view of the pre-appeal brief filed on 03/14/2022, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.



Status of the claims
Claims 10, 15-28, 30, 79 and 81-85 are pending and examined on merits in this office action. 
New grounds of rejection:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 10, 15-26, 79 and 81-85 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eigenbrot et al (US 2007/0092940A1) in view of Sperling et al (Phil. Trans. R Soc.; published March 28, 2010; hereinafter “Sperling”).
In regards to claims 10, 23, 25-26 and 79, Eigenbrot teaches cysteine engineered parent antibody ([0127]) wherein one or more amino acids of a parent antibody is replaced with non-crosslinked, highly reactive cysteine amino acids for conjugation to drug moieties (abstract), capture label, detection label and solid support (claims 39-43). Eigenbrot teaches that the antibody may be directed against a target antigen or interest (paragraph [0125]). Eigenbrot teaches reducing expressed ThioMabs with a reducing agent (e.g. DTT) and treating the reduced antibody with an oxidizing agent to provide reactive intact antibody having cysteine group (Fig. 15 and paragraph [0398]) for conjugation with cytotoxic drugs (paragraphs [0160], [0306]), fluorophores and other labels having a thiol reactive group (paragraph [0398]).
Eigenbrot teaches conjugating fluorophores and other labels to cysteine engineered antibodies, but however, does not disclose arylphosphine-nanoparticle as label.
Sperling teaches immobilization of antibody on nanoparticle (Fig.6 and page 1360, last paragraph). Sperling teaches that labeling of specific binding partner to nanoparticle provides property of specific binding (page 1353) and is useful for various applications including tracing, imaging, sending and detection (page 1363). Sperling teaches functionalization of nanoparticles for bioconjugation (see the title). Sperling teaches that proper surface functionalization of nanoparticle is prerequisite for their interaction (abstract). Sperling teaches surface modification and functionalization with a special focus on gold and semiconductor nanoparticles (page 1334). Sperling teaches various ligands including triphenylphosphine coated nanoparticle for stabilization of the nanoparticles (Fig.1). Sperling teaches that modifying the nanoparticles with phosphines allow for achieving highly concentrated particle solution; the particles can be precipitated by salt induced aggregation and re-dissolved again as single particles in low-salt buffers (page 1337). Sperling teaches attaching thiol containing compounds to phosphine coated nanoparticle by ligand exchange by adding thiol-containing ligand to the phosphine coated nanoparticles, which replaces the phosphine and attach the thiol containing compound to the nanoparticle (page 1337. See “ligand exchange”). Sperling teaches that this strategy is commonly used to attach thiol-modified DNA to nanoparticles. Sperling further teaches that if the particles are not completely saturated with the new ligand molecule, the remaining phosphine molecules covering the surface help in stabilizing the nanoparticle (page 1337, see “ligand exchange”). Sperling teaches functionalization of the nanoparticle surface with various functional group for conjugation with biomolecule. Sperling discloses functionalization of nanoparticle with thiol reactive maleimide group for conjugating to thiol containing biomolecules (Fig.4).
Therefore, from the description in mind of Eigenbrot and Sperling, it would be obvious to one of ordinary skilled in the art to easily envisage conjugating the reactive cysteine engineered antibody having thiol group (s) to the phosphine coated gold surface of Sperling with the expectation of expanding the arsenal of antibody conjugated nanoparticle for various biomedical application with a reasonable expectation of success. One of ordinary skilled in the art would be motivated to link antibody of Eigenbrot to phosphine coated nanoparticle of Sperling because Eigenbrot teaches linking antibody to cytotoxic drugs, fluorophores, solid support and detection labels (claim 42) and gold nanoparticle is a detection label, which would provide detection of various binding partners based on the various attached ThioMAbs. Since Sperling teaches that the nanoparticle is useful for conjugation to thiol containing biomolecules and is useful for various applications including tracing, imaging, sending and detection, one of ordinary skilled in the art can easily envisage conjugating the reactive thiol containing antibody of Eigenbrot to the nanoparticle of Sperling with a reasonable expectation of success. Reasonable expectation of success comes from the disclosure that the antibody of Eigenbrot comprising reactive thiol group and the phosphine coated particle is very suitable for linking to thiolated molecules.
In regards to claims 15-18 and 85, Eigenbrot teaches cysteine engineered antibodies where one or more amino acids of a parent antibody are replaced with free cysteine amino acid (paragraph [0010]) and linking various number/ratio of drug moieties to a number of sites on the antibody ([0007]). Eigenbrot teaches that he number of drug moieties which may be conjugated via a thiol reactive linker moiety to an antibody molecule is limited by the number for cysteine residues which are introduced by the method described here (paragraph [0308]). Therefore, one of ordinary skilled in the art can easily envisage various number of nanoparticles conjugated to an engineered antibody of Eigenbrot depending on the desired number of cysteine on the antibody and desired number of nanoparticle per antibody from the teaching of Eigenbrot and Sperling.  
In regards to claims 19 and 20, Sperling teaches that nanoparticle sizes between 1 and 100nm and also discloses core diameter of 5nm (page 1352, 4th para) and thus various sizes of nanoparticles would be considered obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that suitable protection’ is provided if the protective layer is about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.”). 
In regards to claims 21 and 22, Sperling teaches various ligands including triphenylphosphine coated nanoparticle for stabilization of the nanoparticles (Fig.1) and attaching thiol containing compounds to the phosphine coated nanoparticle by ligand exchange by adding thiol-containing ligand to the phosphine coated nanoparticles. Sperling also teaches sulfonated phosphines (page 1337, line 15 and Fig.2). Therefore, arylphosphine comprising 1 to 3 sulfonyl groups including bis-(sulfaontophenyl)phosphine for stabilizing nanoparticles would be obvious to one of ordinary skilled in the art in view of the teaching of Soerling.
In regards to claims 23 and 24, Eigenbrot teaches that cysteine engineered antibodies include one or more amino acids of a wild-type or parent antibody are replaced with a cysteine amino acid (paragraph [0159]). Eigenbrot teaches cysteine engineered on parent antibody and the antibody can be derived from murine, human, humanized, chimeric or derived from other species (paragraph [0093]). Therefore, various cysteine engineered antibody from various sources including rabbit anti-goat IgG would be obvious to one of ordinary skilled in the art absent showing of unexpected advantages with a particular antibody against a particular antigen derived from a particular source.
In regards to claims 82 and 83, Eigenbrot teaches reducing engineered antibodies with DTT or TCEP for 3 hours at 37 ͦC but, does not teach about 25 minutes. However, since the basic concept of reducing and oxidizing engineered antibody with DTT has been disclosed, the optimization of the reaction condition with temperature and reaction time can be obtained with a routine optimization. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Claims 10, 19-26, 79, and 81-84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sperling et al (Phil. Trans. R Soc.; published March 28, 2010; hereinafter “Sperling”) in view of Karyakin et al (Anal. Chem. 2000; hereinafter “Karyakin”) and Rosario et al (Cancer Res. 1990, hereinafter “Rosarrio”).
In regards to claim 81 and 84, as disclosed in Fig. 15, each heavy chain is coupled to a light chain through an interchain disulfide bond.
Claims 10, 15-28, 30, 79 and 81-85 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eigenbrot et al (US 2007/0092940A1) in view of Sperling et al (Phil. Trans. R Soc.; published March 28, 2010; hereinafter “Sperling”) as described above for claims 10, 15-26, 79 and 81-85 and further in view of Weare et al (J. Am. Chem. Soc. 2000).
Eigenbrot in view of Speling has been described above that provides obviousness of attaching a reduced intact antibody with an arylphosphine-nanoparticle composite. The references however, does not mention the process of producing arylphosphine-gold nanoparticle composite as claimed in claims 27-28 and 30.
Weare discloses improved synthesis of small phosphine-stabilized gold nanoparticles (Title). Weare teaches reacting gold precursor (HAuCl4) with triphenylphosphine thereby producing AuCl(PPh3) (auric acid-triphenylphosphine) and in the second step, the mixture is reduced by NaBH4 (page 12891, 2nd col., 3rd paragraph).
Therefore, from the above description in mind, providing gold particle using the method of Weare for immobilization of antibody would be obvious to one of ordinary skilled in the art.
Response to argument
Applicant's arguments filed 03/14/2022 have been fully considered but are rendered moot in view of the new grounds of rejection as described in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAFIQUL HAQ/
Primary Examiner, Art Unit 1641





/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641